          Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 1 of 8
                                                                                         United States Bankruptcy Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                      IN THE UNITED STATES BANKRUPTCY COURT                                   August 17, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                   Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

                                                 §
In re:                                           §       Chapter 11
                                                 §
BASIC ENERGY                                     §
SERVICES, INC., et al.,                          §       Case No. 21-90002 (DRJ)
                                                 §
                Debtors.1                        §       (Jointly Administered)
                                                 §                            28
                                                         (Related to ECF No. ____)


                ORDER (I) AUTHORIZING DEBTORS TO (A) FILE A
      CONSOLIDATED CREDITOR MATRIX, (B) A CONSOLIDATED LIST OF 30
    LARGEST UNSECURED CREDITORS, AND (C) REDACT CERTAIN PERSONAL
     IDENTIFICATION INFORMATION, (II) WAIVING THE REQUIREMENT TO
    FILE A LIST OF EQUITY SECURITY HOLDERS, (III) APPROVING FORM AND
    MANNER OF NOTIFYING CREDITORS OF COMMENCEMENT OF CHAPTER 11
    CASES AND OTHER INFORMATION, AND (IV) GRANTING RELATED RELIEF

                Upon the motion, dated August 17, 2021 (the “Motion”)2, of Basic Energy

Services, Inc. and its affiliated debtors in the above-captioned chapter 11 cases, as debtors and

debtors in possession (collectively, the “Debtors”), for entry of an order pursuant to section

107(c)(1)(A) of the Bankruptcy Code and Bankruptcy Rule 1007(a)(1) and (d) and 2002(d), the

Debtors request (i) authority to (a) file the Consolidated Creditor Matrix, (b) the Consolidated Top

30 Creditors List, and (c) redact certain personal information; (ii) waiving the requirement to file

a list of and provide notice directly to the Debtors’ equity security holders; (iii) approving the


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic Energy Services, L.P. (1819); Basic Energy Services, Inc. (1194);
    C&J Well Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657);
    Basic Energy Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Taylor Industries, LLC
    (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua Libre Asset Co LLC
    (1409); Agua Libre Midstream LLC (6701); and Basic ESA, Inc. (2279). The Debtors’ headquarters
    and service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort
    Worth, Texas 76102.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms
    in the Motion.
         Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 2 of 8




form and manner of notifying creditors of the commencement of the chapter 11 cases and other

information; and (iv) related relief, all as more fully set forth in the Motion; and upon consideration

of the First Day Declarations; and this Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. § 1334; and consideration of the Motion and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue is proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

having been provided; and such notice having been adequate and appropriate under the

circumstances, and it appearing that no other or further notice need be provided; and this Court

having reviewed the Motion; and all objections, if any, to the Motion have been withdrawn,

resolved, or overruled; and this Court having determined that the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein; and it appearing that the relief

requested in the Motion is in the best interests of the Debtors and their respective estates and

creditors; and upon all of the proceedings had before this Court and after due deliberation and

sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT

               1.      The Debtors are authorized, but not directed, pursuant to section

107(c)(1)(A) of the Bankruptcy Code and Bankruptcy Rule 1007(a)(1) and (d), to file the

Consolidated Creditor Matrix and a Consolidated Top 30 Creditors List.

               2.      The Debtors are authorized to redact certain personal information of

creditors listed on the Consolidated Creditors Matrix and Consolidated Top 30 Creditors List;

provided, however, that the Debtors shall provide an unredacted version of the Consolidated

Creditor Matrix and Consolidated Top 30 Creditors List to this Court, the U.S. Trustee, and any

statutory committee appointed in these chapter 11 cases upon request.




                                                  2
        Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 3 of 8




               3.      In the event a party in interest is required by the Bankruptcy Rules to serve

the entire Creditor Matrix, such party may request that the Debtors direct their claims and noticing

agent to provide service to any creditor if that creditor’s information is redacted on the

Consolidated Creditor Matrix, the Debtors must promptly give such direction, and the claims agent

must comply with the direction.

               4.      Any requirement that Basic Energy Services, Inc. provide notice directly to

equity security holders under Bankruptcy Rule 2002(d) is waived, and the Debtors are authorized

to serve the notices required under Bankruptcy Rule 2002(d) on the registered holders of such

Debtor’s equity securities.

               5.      Basic Energy Services, Inc. shall file a Form 8-K with the U.S. Securities

and Exchange Commission notifying equity holders of Basic Energy Services, Inc. of the filing of

these chapter 11 cases and providing a link to the website relating to the Debtors’ chapter 11 cases

set up by the Debtors’ claims and noticing agent.

               6.      As soon as is practicable following the date hereof, the Debtors shall cause

the notices required under Bankruptcy Rule 2002(d) to be served on registered holders of Basic

Energy Services, Inc. common stock, Series A Preferred Stock, and, to the extent reasonably

practicable, serve all beneficial holders of common stock directly to the extent they are known or

through the appropriate broker, Depository Trust Company participant, or other intermediary, to

the extent a beneficial equity holder holds such equity interest through such intermediary.

               7.      The requirement that Basic Energy Services, Inc. file a list of its equity

security holders pursuant to Bankruptcy Rule 1007(a)(3) is waived.

               8.      Any requirement that Basic Energy Services, Inc. provide notice directly to

equity security holders under Bankruptcy Rule 2002(d) is waived.




                                                 3
          Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 4 of 8




               9.      No later than seven (7) business days after the entry of this Order or as soon

as reasonably practicable, the Debtors shall serve the Notice of Commencement, substantially in

the form attached hereto as Exhibit 1, on all parties listed on the Consolidated Creditor Matrix, on

all parties who were served notice of the Motion, and shall publish the Notice once in the Wall

Street Journal, the Midland Reporter-Telegram and the Bakersfield Californian. Service of the

Notice of Commencement shall be deemed adequate and sufficient notice of: (i) the

commencement of these chapter 11 cases and (ii) the scheduling of the meeting of creditors under

section 341 of the Bankruptcy Code.

               10.     The Debtors shall cause the noticing agent to post the Notice of

Commencement on the case website (https://cases.primeclerk.com/basicenergy) as soon as

practicable.

               11.     The Debtors are authorized to take all actions necessary or appropriate to

carry out the relief granted in this Order.

               12.     This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated:                        , 2021
          Signed: August 17, 2021.
         Houston, Texas
                                                   ____________________________________
                                              DAVID R. JONES
                                                   DAVID R. JONES
                                              UNITED STATES BANKRUPTCY JUDGE
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                 4
Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 5 of 8




                           Exhibit 1

                    Notice of Commencement
                  Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 6 of 8

 Information to identify the case:


 Debtor: Basic Energy Services, Inc., et al. (see below for list of all Debtors)                 EIN: XX-XXXXXXX
         Name

 United States Bankruptcy Court for the Southern District of Texas                               Date case filed for chapter 11: 08/17/2021
                                                             (State)                                                                 MM / DD / YYYY

 Lead Case Number: 21-90002 (DRJ) (Joint Administration Requested)


 Official Form 309F1 (For Corporations or Partnerships)
 Notice of Chapter 11 Bankruptcy Case                                                                                                         10/20

 For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been
 entered.
 This notice has important information about the case for creditors and debtors, including information about the meeting
 of creditors and deadlines. Read both pages carefully.
 The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
 collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess
 property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors
 who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
 Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may
 be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more information.)
 To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address listed
 below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

 The staff of the bankruptcy clerk’s office cannot give legal advice.

 Do not file this notice with any proof of claim or other filing in the case.

                                                   Debtor                                                   EIN Number                Case Number
 1.   Debtors’ full name(s)
                                                   Basic Energy Services, L.P.                              XX-XXXXXXX                21–90001 (DRJ)
      List of Jointly Administered Debtors
                                                   Basic Energy Services, Inc.                              XX-XXXXXXX                21–90002 (DRJ)
                                                   C&J Well Services, Inc.                                  XX-XXXXXXX                21–90003 (DRJ)
                                                   KVS Transportation, Inc.                                 XX-XXXXXXX                21–90004 (DRJ)
                                                   Indigo Injection #3, LLC                                 XX-XXXXXXX                21–90005 (DRJ)
                                                   Basic Energy Services GP, LLC                            XX-XXXXXXX                21–90006 (DRJ)
                                                   Basic Energy Services LP, LLC                            XX-XXXXXXX                21–90007 (DRJ)
                                                   Taylor Industries, LLC                                   XX-XXXXXXX                21–90008 (DRJ)
                                                   SCH Disposal, L.L.C.                                     XX-XXXXXXX                21–90009 (DRJ)
                                                   Agua Libre Holdco LLC                                    XX-XXXXXXX                21–90010 (DRJ)
                                                   Agua Libre Asset Co LLC                                  XX-XXXXXXX                21–90011 (DRJ)
                                                   Agua Libre Midstream LLC                                 XX-XXXXXXX                21–90012 (DRJ)
                                                   Basic ESA, Inc.                                          XX-XXXXXXX                21–90013 (DRJ)
                                                   Debtor                                             Other Name(s)
 2.   All other names used in the last 8
      years                                        Basic Energy Services, L.P.                        N/A
                                                   Basic Energy Services, Inc.                        N/A
                                                                                                      C&J Well Services, LLC
                                                   C&J Well Services, Inc.
                                                                                                      Nabors Completion & Production Services Co.
                                                   KVS Transportation, Inc.                           N/A
                                                   Indigo Injection #3, LLC                           N/A
                                                   Basic Energy Services GP, LLC                      N/A
                                                   Basic Energy Services LP, LLC                      N/A
                                                   Taylor Industries, LLC                             N/A




Official Form 309F1 (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case                                     page 1
 Debtor
                 Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 7 of 8
                                                          Case number (if known)
              Basic Energy Services, Inc., et al.                                                                   21-90002
              Name


                                                                                                   Acid Services, LLC
                                                                                                   Admiral Well Service, Inc.
                                                                                                   Basic Energy Receivables, LLC
                                                                                                   Basic Marine Services, Inc.
                                                                                                   BER Holdco, LLC
                                                                                                   First Energy Services Company
                                                                                                   Globe Well Service, Inc.
                                                                                                   JetStar Energy Services, Inc.
                                                                                                   JetStar Holdings, Inc.
                                                                                                   JS Acquisition LLC
                                                                                                   LeBus Oil Field Service Co.
                                                    SCH Disposal, L.L.C.                           Maverick Coil Tubing Services, LLC
                                                                                                   Maverick Solutions, LLC
                                                                                                   Maverick Stimulation Company, LLC
                                                                                                   Maverick Thru-Tubing Services, LLC
                                                                                                   MCM Holdings, LLC
                                                                                                   MSM Leasing, LLC
                                                                                                   Permian Plaza, LLC
                                                                                                   Platinum Pressure Services, Inc.
                                                                                                   Robota Energy Equipment, LLC
                                                                                                   Sledge Drilling Corp.
                                                                                                   The Maverick Companies, LLC
                                                                                                   Xterra Fishing & Rental Tools Co.
                                                    Agua Libre Holdco LLC                          N/A
                                                    Agua Libre Asset Co LLC                        N/A
                                                    Agua Libre Midstream LLC                       N/A
                                                    Basic ESA, Inc.                                N/A
 3.   Address                                       801 Cherry Street, Suite 2100, Fort Worth, Texas 76102

 4.   Debtor’s attorney                             WEIL, GOTSHAL & MANGES LLP                      Debtors’ Claims and Noticing Agent (for
      Name and address                              Alfredo R. Pérez                                Court Documents and Case Information
                                                    Stephanie N. Morrison (pro hac vice pending)    Inquiries):
                                                    700 Louisiana Street, Suite 1700
                                                    Houston, Texas 77002                            Case website:
                                                    Telephone: (713) 546-5000                       https://cases.primeclerk.com/BasicEnergy
                                                    Facsimile: (713) 224-9511                       Email Inquiries:
                                                    Email: Alfredo.Perez@weil.com                   basicenergyinfo@primeclerk.com
                                                            Stephanie.Morrison@weil.com
                                                                                                    Hotline:
                                                            - and -                                 US/Canada Toll-Free Number: (877) 329-2031
                                                    WEIL, GOTSHAL & MANGES LLP                      International Toll Number: +1 (917) 994-8420
                                                    767 Fifth Avenue                                If by First-Class Mail, Hand Delivery or
                                                    New York, New York 10153                        Overnight Mail:
                                                    Telephone: (212) 310-8000                       Basic Energy Services, Inc.
                                                    Facsimile: (212) 310-8007                       Claims Processing Center
                                                                                                    c/o Prime Clerk LLC
                                                                                                    850 Third Avenue, Suite 412
                                                                                                    Brooklyn, New York 11232

                                                                                                    Or you may file your claim electronically on
                                                                                                    the case website at
                                                                                                    https://cases.primeclerk.com/basicenergy.


 5. Bankruptcy clerk’s office
 Documents in this case may be filed at this
                                                    United States Courthouse                        Hours: Monday to Friday – 8:30 a.m. to 5:00
 address.
                                                    515 Rusk Avenue                                 p.m. (CT)
                                                    Houston, Texas 77002                            Telephone: (713) 250-5500
      You may inspect all records filed in this
      case at this office or online at
      https://pacer.uscourts.gov



Official Form 309F1 (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case                                   page 2
 Debtor
                 Case 21-90002 Document 31 Filed in TXSB on 08/17/21 Page 8 of 8
                                                          Case number (if known)
              Basic Energy Services, Inc., et al.                                                                          21-90002
              Name



 6. Meeting of creditors                                 Not scheduled yet.                                   Location:
 The Debtors’ representative must attend the                                                                  United States Courthouse
 meeting to be questioned under oath.                                                                         Office of the United States Trustee
                                                                                                              515 Rusk Avenue, Suite 3401
      Creditors may attend, but are not                                                                       Houston, Texas 77002
      required to do so.

 7. Proof of claim deadline                              Deadline for filing proof of claim:            Not yet set. If a deadline is set, the court will
                                                                                                        send you another notice.
                                                         ______________ at ________ (ET)


                                                    A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be
                                                    obtained at www.uscourts.gov, https://cases.primeclerk.com/BasicEnergy, or any bankruptcy
                                                    clerk’s office.
                                                    Your claim will be allowed in the amount scheduled unless:
                                                    your claim is designated as disputed, contingent, or unliquidated;
                                                    you file a proof of claim in a different amount; or
                                                    you receive another notice.
                                                    If your claim is not scheduled or if your claim is designated as disputed, contingent, or
                                                    unliquidated, you must file a proof of claim or you might not be paid on your claim and you might
                                                    be unable to vote on a plan. You may file a proof of claim even if your claim is scheduled.
                                                    You may review the schedules at the bankruptcy clerk’s office or online at
                                                    https://pacer.uscourts.gov or https://cases.primeclerk.com/basicenergy.
                                                    Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.
                                                    Filing a proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with
                                                    consequences a lawyer can explain. For example, a secured creditor who files a proof of claim
                                                    may surrender important nonmonetary rights, including the right to a jury trial.

 8.   Exception to discharge deadline               If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a
                                                    judicial proceeding by filing a complaint by the deadline stated below
      The bankruptcy clerk’s office must
      receive a complaint and any required
      filing fee by the following deadline.
                                                    Deadline for filing the complaint:                    To Be Determined

 9.   Creditors with a foreign address              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the
                                                    court to extend the deadlines in this notice. Consult an attorney familiar with United States
                                                    bankruptcy law if you have any questions about your rights in this case.

 10. Filing a Chapter 11 bankruptcy case            Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective
                                                    unless the court confirms it. You may receive a copy of the plan and a disclosure statement telling
                                                    you about the plan, and you may have the opportunity to vote on the plan. You will receive notice
                                                    of the date of the confirmation hearing, and you may object to confirmation of the plan and attend
                                                    the confirmation hearing. Unless a trustee is serving, the debtor will remain in possession of the
                                                    property and may continue to operate its business.

 11. Discharge of debts                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part
                                                    of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect
                                                    the debt from the debtor except as provided in the plan. If you want to have a particular debt owed
                                                    to you excepted from the discharge and § 523(c) applies to your claim, you must start a judicial
                                                    proceeding by filing a complaint and paying the filing fee in the bankruptcy clerk’s office by the
                                                    deadline.




   If you have questions about this notice, please contact the Debtors’ Claims and Noticing Agent, Prime Clerk, LLC at
       (877) 329-2031 (toll-free), +1 (917) 994-8420 (international), or by email at basicenergyinfo@primeclerk.com.
                  You may also find our more information at https://cases.primeclerk.com/basicenergy.




Official Form 309F1 (For Corporations or Partnerships)        Notice of Chapter 11 Bankruptcy Case                                      page 3
